Name: Commission Regulation (EEC) No 2937/93 of 25 October 1993 determining the extent to which applications lodged in September 1993 for import licences for the remaining quantities of fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement on Agriculture between the Community and Sweden can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/22 Official Journal of the European Communities 26. 10 . 93 COMMISSION REGULATION (EEC) No 2937/93 of 25 October 1993 determining the extent to which applications lodged in September 1993 for import licences for the remaining quantities of fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement on Agriculture between the Community and Sweden can be accepted tions are such that import licences may be granted for the full quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1180/93 of 14 May 1993 laying down detailed rules for the appli ­ cation in 1993 of the import arrangements for beef and veal provided for in the bilateral agreement between the Community and Sweden ('), and in particular Article 3 (4) thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1804/93 (2) fixes the remaining quantity of fresh or chilled beef and veal falling within CN code 0201 and products falling within CN codes 1602 50 31 , 1602 50 39 or 1 602 50 80 originating in Sweden for which additional import licences may be issued in respect of 1993 ; whereas the quantities covered by import licence applica ­ HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted in full for quantities covered by applications submitted pursuant to the second subparagraph of Article 3 (4) of Regulation (EEC) No 1180/93 . Article 2 This Regulation shall enter into force on 26 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 120, 15. 5. 1993, p . 14. (2) OJ No L 164, 7. 7. 1993, p . 9 .